UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
JOHN D’AMORE,

                                Plaintiff,
                                                                MEMORANDUM & ORDER
                  - against -                                     17-CV-1748 (PKC) (ST)

CITY OF NEW YORK,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

         Plaintiff John D’Amore (“Plaintiff”) brings this action against Defendant City of New York

(“Defendant”), advancing retaliation claims under Title VII of the Civil Rights Act of 1964 (“Title

VII”), New York State Human Rights Law (“NYSHRL”), and New York City Human Rights Law

(“NYCHRL”), based on alleged complaints of gender discrimination.                Defendant moves for

summary judgment on all of Plaintiff’s claims.             For the following reasons, the Court grants

Defendant’s motion for summary judgment in its entirety.

                                               BACKGROUND

I.       Facts

         Plaintiff was employed as a Provisional Investigator within the Investigation Division of

the New York City Department of Corrections (“DOC”) from April 11, 2016 until April 28, 2016.

(Defendant’s 56.1 Statement (“Def.’s 56.1”), Dkt. 29, ¶ 3.) 1 At the time of Plaintiff’s employme nt


         1Unless otherwise noted, a standalone citation to a party’s 56.1 statement denotes that this
Court has deemed the underlying factual allegation undisputed. Any citation to a party’s 56.1
statement incorporates by reference the documents cited therein. Where relevant, however, the
Court may cite directly to the underlying document. The Court has deemed facts averred in a
party’s 56.1 statement to which the opposing party cites no admissible evidence in rebuttal as
undisputed. See Lumbermens Mut. Cas. Co. v. Dinow, No. 06-CV-3881 (TCP), 2012 WL
4498827, at *2 n.2 (E.D.N.Y. Sept. 12, 2012) (“Eastern District Local Rule 56.1 requires . . . that
disputed facts be specifically controverted by admissible evidence. Mere denial of an opposing
party’s statement or denial by general reference to an exhibit or affidavit does not specifica lly
with DOC, the DOC’s Investigation Division was responsible for, inter alia, the timely

investigation of any allegation against staff or inmates involving sexual assault. (Def.’s 56.1, ¶ 4.)

On April 26, 2016, Plaintiff was initially assigned to the George Motchan Detention Center

(“GMDC”) investigative team, which is stationed at the headquarters of DOC’s Investiga tio n

Division in East Elmhurst, New York (“Headquarters”). (Id. ¶ 6; Deposition of Michael Bardales

(“Bardales Dep.”), Dkt. 33-9, at ECF 2 402.) However, on April 27, 2016, Plaintiff was reassigned

to the George R. Vierno Center (“GRVC”) investigative team, which is stationed on Rikers Island.

(Defs.’ 56.1, ¶ 6; Bardales Dep., Dkt. 33-9, at ECF 402.) Specifically, Plaintiff was called into a

meeting with Michael Bardales, Deputy Director of Investigation for DOC’s Investiga tio n

Division, who informed Plaintiff that an additional male investigator was needed at GRVC in order

to handle male inmates’ complaints of sexual harassment and assault. (Def.’s 56.1, ¶ 5; Plaintiff’s

56.1 Statement (“Pl.’s 56.1”), Dkt. 31, ¶¶ 14–17, 19–20.)

       On the morning of April 28, 2016, Plaintiff reported to Headquarters. (Def.’s 56.1, ¶ 7;

Deposition of Plaintiff (“Pl.’s Dep.”), Dkt. 34-9, at ECF 595.) Because Plaintiff was supposed to

report to GRVC that morning, he called his supervising investigator to inform him that he was at

Headquarters instead. (Defendant’s Affidavit & Declaration in Support of Motion for Summary

Judgment (“Def.’s Aff. & Decl.”), Dkt. 34-10, at ECF 597; Bardales Dep., Dkt. 33-9, at ECF 412.)

At deposition, Plaintiff stated that he went to Headquarters on April 28, 2016 to speak with

Gregory Kuczinski, Deputy Commissioner of DOC’s Investigation Division,


controvert anything.” (emphasis in original)). Additionally, to the extent a party’s 56.1 statement
“improperly interjects arguments and/or immaterial facts in response to facts asserted by [the
opposing party] without specifically controverting those facts,” the Court has disregarded the
statement. Risco v. McHugh, 868 F. Supp. 2d 75, 87 n.2 (S.D.N.Y. 2012).
       2 “ECF” refers to the “Page ID” number generated by the Court’s CM/ECF docketing
system and not the document’s internal pagination.


                                                  2
        because I wanted to raise concerns about being told that I need to go to GRVC
        because of my gender, given the totality of the circumstances of what was going
        on. It was 10 minutes after misconduct, and then I am told, “Go here because of
        your gender.” I wanted clarification and it fit well within [Kuczinski’s open-door]
        policy to speak to him.
(Pl.’s Dep., Dkt. 33-7, at ECF 232–33.) The record is unclear as to what “misconduct” Plaintiff

was referring to, but he indicated in his deposition that he observed an interaction between two

DOC investigators named Bruce Sutton (Def.’s Aff. & Decl., Dkt. 34-8, at ECF 582) and Jasmine

Sheinha (id. at ECF 506), a female investigator who was reassigned from GRVC to GMDC at the

time of the events at issue in this case (Bardales Dep., Dkt. 33-9, at ECF 406). Specifica lly,

Plaintiff stated:

        Well, when I was told the night before that I am going to be going to GRVC, they
        told me, “I am going to be left with no men out there.” So I went home that night,
        and I noticed the paper that had everybody’s—where everybody is going to go.
        And I knew that Jasmine [Sheinha] was put at GRVC. And I said to myself, “Well,
        this is interesting.” And then I remembered that 10 minutes before Mr. Bardales
        came to bring me into this on the night of the 27th, there was misconduct between
        Bruce Sutton and Jasmine that I saw right in front of me. I couldn’t believe it. I
        have the rules and directives memorized. I knew what we were supposed to do and
        what not to do. After I saw that, and [it] took place 10 minutes after D.C. Kuczinsk i
        went over his policy, “If something seems improper, if something seems off, do not
        keep it to yourself. It can make things worse. Come right to me. Open-door
        policy.” And then he left, and 10 minutes later they are engaging in impropriety
        right in front of me.

(Pl.’s Dep., Dkt. 33-7, at ECF 215–16.)

        Upon Plaintiff’s arrival at Headquarters on the morning of April 28, 2016, Renee

Lannaman—Kuczinski’s executive assistant (Deposition of Renee Lannaman, Dkt. 33-12, at

ECF 468)—informed Plaintiff that before he could speak with Kuczinski, he needed to first speak

to Bardales and Ruben Benitez, Director of DOC’s Investigation Division. (Pl.’s 56.1, ¶ 27; Pl.’s

Dep., Dkt. 33-7 at ECF 214; Deposition of Ruben Benitez (“Benitez Dep.”), Dkt. 33-8, at

ECF 378–80.) Plaintiff then met with Bardales. (Pl.’s 56.1, ¶ 28.) In his deposition. Plaintiff

summarized the meeting as follows:


                                                  3
       Well, I went to go sit with [Bardales] and I told him about the impropriety, the
       misconduct that I saw . . . [b]etween Bruce Sutton and Jasmine. And I told him,
       “Something doesn’t seem right with the proximity of things, that I was given this
       assignment 10 minutes later.” And I said, “And something seems really improper
       about the reason why I am being given why I have to go down there.” He said to
       me—he looked surprised. He said, “I don’t know who this girl is or what you are
       talking about. I have nothing to do with this. [Benitez] told me to move you last
       night out of the blue at 4:00 for the reasons we discussed.” He gesticulated toward
       Benitez’s office. . . . He said, “So if you have any issues regarding this assignme nt,
       you are going to have to speak with him.” Then he said, “So go find a seat, and I
       will let you know when he is ready for you.” Essentially he told me he couldn’t
       help me. At least that is my take on it.

(Pl.’s Dep., Dkt. 33-7, at ECF 233–34.) Bardales, for his part, characterized the meeting as

follows:

       [I] [c]alled him into my office, [he] took a seat. I asked him what happened, and
       he told me that a female during the training for two weeks was saying that she was
       going to be assigned to a team at headquarters, she will do whatever she can do [to]
       get assigned to headquarters. I asked him to identify who the investigator was, who
       the female was. He stated Jasmine, so I told him I had no knowledge of any
       complaint that Investigator Jasmine had during or after the training, that I solely
       made a decision to move him to the GRVC team and put Jasmine on the [GMDC
       team] because I need[ed] a male investigator on the GRVC team, because there was
       only one investigator at that time on the GRVC team, which was Investiga tor
       Bruson. He also stated he already told his in-laws, his family, his kids that he is
       going to be working for [GMDC]. As I was talking with him, he looked confused
       [about] what I was telling him and then he said to me that Lannaman must have
       [known] that the female was complaining, for whatever reason. I said, I reiterated
       to him I was the one that made the decision solely . . . for that one reason. I didn’t
       know anything about complaints, whatever.

(Bardales Dep., Dkt. 33-9, at ECF 414.)

       Later that day, Plaintiff met with Benitez, who instructed Plaintiff to accept his

reassignment and promptly report to GRVC. (Pl.’s 56.1, ¶¶ 35–36; Pl.’s Dep., Dkt. 33-7, at

ECF 249.) At deposition, Plaintiff recounted the meeting as follows:

       [Benitez] started right off the bat saying something about [GMDC]. I don’t
       remember what it was or in what context. But he mentioned something about
       [GMDC]. Then I told him that I just have concerns because—and I told him about
       the impropriety I saw right in front of me, and I said—I got out like half a thought.
       I just said, “The integrity of things,” and he yelled at me. He like, literally barked
       at me, “The integrity of what?” Like loud. And that kind of shook me up a little


                                                 4
       bit. I figured I will just get to the issue and I said, “I am going to be the only man
       at the facility? So the one man is leaving, and I am going to be the only guy there?”
       He [held his hand out to one side] and said, “We found a need and filled the need.”
       . . . He said, “You are male and you’re the lowest guy on the totem pole. So go.”

(Pl.’s Dep., Dkt. 33-7, at ECF 248–49.) Benitez recalled the meeting differently, describing it as

follows in deposition:

       I brought [Plaintiff] into the office and asked him what was the issue with the
       assignment, and he proceeded to tell me that, “He had spent his entire educationa l
       career, studying to go and work in [GMDC].” Which I found odd. I asked him to
       explain that. He clarified that, “It is because he wants to work with the youth.”
       And, I told him, “If that is the case and that is your concern, the youth are
       incarcerated in RNDC, 3 not [GMDC].” After that, he told me, “Well, I have already
       told everyone in my family I am going to work in [GMDC]. I don’t understand
       why I am switched.”

(Benitez Dep., Dkt. 33-8, at ECF 380.) Benitez stated that he could not remember anyone

mentioning “integrity” during his conversation with Plaintiff, that he never told Plaintiff that

DOC’s Investigation Division “had a need and filled a need,” and that he never told Plaintiff that

he was “the lowest guy on the totem pole.” (Id. at ECF 380–81.) Most significantly, Benitez

denied that Plaintiff ever objected to the fact that the decision to reassign him was based on gender.

(Id. at ECF 380.)

       After his meeting with Benitez, Plaintiff reported to GRVC as instructed. (Pl.’s 56.1, ¶ 38.)

Plaintiff subsequently called Bardales. (Id. ¶ 43.) During the phone call, Plaintiff informed

Bardales that there was another male investigator at the GRVC facility, which confused Plaintiff

because he was under the impression that he was transferred to GRVC because there were no other

male investigators available to work there. (Pl.’s Dep., Dkt. 33-7, at ECF 261; Bardales Dep.,

Dkt. 33-9, at ECF 415.) Bardales told Plaintiff to contact Lannaman to schedule a meeting with



       3 The Robert N. Davoren Center—or “RNDC”—is a facility in which adolescent inmates
are housed. (Defs.’ Aff. & Decl., Dkt. 34-8, at ECF 580.)



                                                  5
Kuczinski. (Pl.’s 56.1, ¶ 44.) Plaintiff subsequently called Lannaman, who told Plaintiff to return

to Headquarters. (Pl.’s Dep., Dkt. 33-7, at ECF 262; Def.’s Aff. & Decl., Dkt. 34-11, at ECF 599.)

       In the meantime, Benitez and Kuczinski had a meeting at Headquarters in which they

concluded that Plaintiff was not adaptable to change and was therefore not a “good fit” for

employment as an investigator within DOC’s Investigation Division.         (Pl’s 56.1, ¶¶ 52, 56–57;

Benitez Dep., Dkt. 37-1, at ECF 666–67.) Benitez stated at deposition that he told Kuczinski that

Plaintiff objected to the reassignment because Plaintiff “already told people” that he wanted to

work at GMDC and because the physical conditions at GRVC were “uninhabitable,” “horrib le, ”

or “something to that effect.” (Benitez Dep., Dkt. 33-8, at ECF 385.) Lannaman, on behalf of

Kuczinski, sent an email to DOC’s Deputy Commissioner of Human Resources, requesting

authorization for the Investigation Division to terminate Plaintiff’s employment because he “has

illustrated that he is not adaptable to change or any reorganization that would occur from time to

time within [the] Investigation Division” and, as a result, they did not believe that Plaintiff would

“adapt well” or be a “good fit.” (Pl.’s 56.1, ¶ 59.)

       Upon Plaintiff’s return to Headquarters later on April 28, 2016, he met with Benitez and

Bardales. (Id. ¶¶ 49, 54.) After meeting with Kuczinski again and obtaining paperwork from

Human Resources, Benitez gave Plaintiff the option to resign4 or be terminated. (Id. ¶¶ 55, 62.)

At deposition, Benitez stated that he explained to Plaintiff that “based on the events of the morning,

we were considering his refusal of his post with GRVC after speaking with Deputy Kuczinsk i. ”




       4At deposition, Benitez explained that he gave Plaintiff the option of resigning because
“[w]hen you get terminated with the City, you are not going to be able to obtain employment with
the City again” and Benitez “didn’t want to preclude [Plaintiff] from being able to gain
employment.” (Benitez Dep., Dkt. 33-8, at ECF 386.)



                                                  6
(Benitez Dep., Dkt. 33-8, at ECF 386.) At deposition, Plaintiff recalled the meeting somewhat

differently, stating:

        [Benitez] showed me a piece of paper, and he said, “Resignation or terminatio n. ”
        And he said, “We strongly consider that you sign this resignation, and if you don’t
        we consider that you consider the severe consequences.” Then he kind of leaned
        in and he said, “And there will be consequences.” That shook me up, because of
        what Bardales just said to me outside the room. 5 So I made that connection, and I
        began to feel very scared. I started to get, like, numb and feeling a little nauseous.

(Pl.’s Dep., Dkt. 33-7, at ECF 285.) Plaintiff then asked to speak with a union representative and

was given the opportunity to do so. (Pl.’s 56.1, ¶ 63.) Plaintiff also asked to call his wife to speak

to her and was given the opportunity to do that as well. (Id. ¶ 64.) After Plaintiff refused to resign

(id. ¶ 65), his employment was terminated that same day (Def.’s 56.1, ¶ 8; Def.’s Aff. & Decl.,

Dkt. 34-4, at ECF 513).

II.     Procedural History

        Plaintiff commenced this action on March 29, 2017, advancing retaliation claims against

Defendant under Title VII (Complaint (“Compl.”), Dkt. 1, ¶¶ 38–44), the NYSHRL (id. ¶¶ 45–

49), and the NYCHRL (id. ¶¶ 50–55). 6 Discovery was completed on June 28, 2018. (See June

11, 2018 ECF Entry.) On November 2, 2018, Defendant filed a motion for summary judgment

(Dkt. 28), which is currently before the Court.

                                          DISCUSSION

        Summary judgment is appropriate where the submissions of the parties, taken together,


        5 Plaintiff represented that upon his return to Headquarters, Bardales told him “in sum and
substance that we have never had anyone ask questions before,” a statement that Plaintiff
interpreted as possibly meaning that DOC’s Investigation Division never had any investigator ask
questions about assignments. (Pl.’s Dep., Dkt. 33-7, at ECF 280.)
        6At a pre-motion conference held on August 2, 2018, Plaintiff clarified that he does not
advance any independent gender discrimination claim. (Transcript of Pre-Motion Conference,
Dkt. 39, at ECF 691.)



                                                  7
“show[] that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a); see Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 251–52 (1986) (summary judgment inquiry is “whether the evidence presents a suffic ie nt

disagreement to require submission to a jury or whether it is so one-sided that one party must

prevail as a matter of law”). A dispute of fact is “genuine” if “the [record] evidence is such that a

reasonable jury could return a verdict for the non[-]moving party.” Anderson, 477 U.S. at 248.

       The initial burden of “establishing the absence of any genuine issue of material fact” rests

with the moving party. Zalaski v. City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010). Once this burden is met, however, the burden shifts to the non-moving party to put forward

some evidence establishing the existence of a question of fact that must be resolved at trial. Spinelli

v. City of New York, 579 F.3d 160, 166–67 (2d Cir. 2009); see also Celotex Corp. v. Catrett, 477

U.S. 317, 322–23 (1986). A mere “scintilla of evidence” in support of the non-moving party is

insufficient; “there must be evidence on which the jury could reasonably find for the non-movant. ”

Hayut v. State Univ. of N.Y., 352 F.3d 733, 743 (2d Cir. 2003) (brackets and quotation omitted).

In other words, “[t]he non[-]moving party must come forward with specific facts showing that

there is a genuine issue for trial.” Caldarola v. Calabrese, 298 F.3d 156, 160 (2d Cir. 2002)

(quotation omitted).

       When assessing whether a genuine issue of fact exists, the Court must resolve all

ambiguities and draw all reasonable inferences against the moving party. See Major League

Baseball Props., Inc. v. Salvino, Inc., 542 F.3d 290, 309 (2d Cir. 2008). The Court also construes

any disputed facts in the light most favorable to the non-moving party. See Adickes v. S.H. Kress

& Co., 398 U.S. 144, 157–59 (1970). However, “the mere existence of some alleged factual

dispute between the parties will not defeat an otherwise properly supported motion for summary




                                                  8
judgment.” Anderson, 477 U.S. at 247–48.

I.     Title VII Retaliation Claim

       Title VII makes it unlawful “for an employer to discriminate against any of his employees

. . . because he has opposed any practice made an unlawful employment practice by this subchapter,

or because he has made a charge, testified, assisted, or participated in any manner in an

investigation, proceeding, or hearing under this subchapter.” 42 U.S.C. § 2000e-3(a). As the

Second Circuit has explained,

       Title VII’s anti[-]retaliation provision prohibits an employer from discrimina ting
       against an employee for opposing any practice made unlawful by Title VII. To
       establish a prima facie case of unlawful retaliation under Title VII, an employee
       must show that (1) he was engaged in protected activity; (2) the employer was
       aware of that activity; (3) the employee suffered a materially adverse action; and
       (4) there was a causal connection between the protected activity and the adverse
       action.

Rivera v. Rochester Genessee Reg’l Transp. Auth., 743 F.3d 11, 24 (2d Cir. 2014) (citations,

quotation, and brackets omitted). Once a prima facie claim of retaliation is established, there is a

“presumption of retaliation, which the defendant may rebut by articulating a legitimate, non-

retaliatory reason for the adverse employment action.” Ya-Chen Chen v. City Univ. of N.Y., 805

F.3d 59, 70 (2d Cir. 2015) (quotations and brackets omitted). “If the defendant provides such an

explanation, the presumption of retaliation dissipates,” id. (quotation omitted), and “the plaintiff

must prove ‘that the desire to retaliate was the but-for cause of the challenged employme nt

action,’” id. (quoting Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 352 (2013)).

       The Court concludes that no reasonable jury could find that Plaintiff satisfies the first two

elements of the prima facie test—that Plaintiff engaged in protected activity (the first element) and

that the employer was aware of that activity (the second element). The Court, therefore, grants

summary judgment to Defendant on this basis. See Wang v. State Univ. of N.Y. Health Sci. Ctr. at

Stony Brook, 470 F. Supp. 2d 178, 189–90 (E.D.N.Y. 2006) (declining to address alternative


                                                 9
reason to dismiss claim where the court granted summary judgment to defendants on separate

grounds).

       A.      Plaintiff Did Not Engage in Protected Activity

       “Activity that is protected against retaliation includes not only formal complaints filed with

an agency such as the EEOC, or commencing a lawsuit, but also internal complaints made to

management.” Redfern-Wallace v. Buffalo News, No. 12-CV-471 (LGF), 2016 WL 11481726, at

*10 (W.D.N.Y. Mar. 9, 2016); see Kotcher v. Rosa & Sullivan Appliance Ctr., Inc., 957 F.2d 59,

65 (2d Cir. 1992) (“[Plaintiff] had not filed a formal agency complaint before she was fired, but

she did make an internal complaint to company management, protesting the sexually harassing

actions of her supervisor. Surely this opposition to the unlawful practice of sexual harassment is

protected activity within the policies of Title VII . . . .”).   Moreover, “in order to recover for

retaliation” for having complained of discrimination under Title VII, “the plaintiff need not prove

that her underlying complaint of discrimination had merit.” Lore v. City of Syracuse, 670 F.3d

127, 157 (2d Cir. 2012).

       At the same time, however, “mere complaints of unfair treatment by an individual are not

protected speech” under Title VII’s anti-retaliation provision, because “unfair treatment by an

employer does not [necessarily] implicate a public interest concern” addressed by Title VII.

Aspilaire v. Wyeth Pharm., Inc., 612 F. Supp. 2d 289, 308 (S.D.N.Y. 2009) (citing Ezekwo v.

N.Y.C. Health & Hosps. Corp., 940 F.2d 775, 781 (2d Cir. 1991)). Rather, the burden is on the

plaintiff “to clarify to the employer that he is complaining of unfair treatment due to his

membership in a protected class and that he is not complaining merely of unfair treatment

generally.” Id. at 308–09 (emphasis added).

       Applying this standard, the Court holds that Plaintiff has failed to create a triable issue of

fact as to whether he engaged in protected activity under Title VII’s anti-retaliation provision.


                                                 10
Viewed in the light most favorable to Plaintiff, the circumstances surrounding Plaintiff’s complaint

about his treatment are as follows.    On April 26, 2016, Plaintiff was assigned to work as a

Provisional Investigator at GMDC. (Pl.’s 56.1, ¶ 6.) On April 27, 2016, Plaintiff was reassigned

to GRVC because Plaintiff is male and GRVC needed a male investigator to address complaints

of male inmates related to sexual harassment and assault. (Def.’s 56.1, ¶ 5; Pl.’s 56.1, ¶¶ 14–17,

19–20.) Disappointed in this reassignment, Plaintiff went to Headquarters on the morning of

April 28, 2016 because he was suspicious about the temporal proximity between his reassignme nt

and inappropriate conduct that he witnessed between two DOC investigators, one of whom is

female and was reassigned from GRVC to GMDC around the same time that Plaintiff was

reassigned from GMDC to GRVC. (Pl.’s Dep., Dkt. 33-7, at ECF 215–16; Bardales Dep., Dkt. 33-

9, at ECF 406.)

       Upon his arrival to Headquarters, Plaintiff told Bardales that “[s]omething seems really

improper about the reason” he was given for his reassignment, i.e., that GRVC required an

additional male investigator to address male inmates’ complaints about sexual harassment and

assault. (Pl.’s Dep., Dkt. 33-7, at ECF 233–34.) At a subsequent meeting with Benitez, Plaintiff

tried to confirm the reason he was given for his reassignment by asking whether he would in fact

be the only male investigator at GMDC. (Id. at ECF 248–49.) Dismissing Plaintiff’s concerns,

Benitez told Plaintiff that he had to report to GRVC pursuant to his reassignment because he is

male and is “the lowest guy on the totem pole.”7 (Id.; Pl.’s 56.1, ¶¶ 35–36.) After reporting to

GRVC as instructed, Plaintiff was told to return to Headquarters.       (Pl.’s Dep., Dkt. 33-7, at

ECF 262; Def.’s Aff. & Decl., Dkt. 34-11, at ECF 599.) Plaintiff subsequently met with Benitez


       7Though Benitez disputes Plaintiff’s account of the conversation, the Court—for purposes
of Defendant’s motion—construes the facts in the light most favorable to Plaintiff as the non-
moving party.


                                                11
and Bardales, who told Plaintiff that he had to resign or else there would be “severe consequences.”

(Pl.’s Dep., Dkt. 33-7, ECF 285.) Plaintiff’s employment was terminated shortly thereafter.

(Def.’s 56.1, ¶ 8; Def.’s Aff. & Decl., Dkt. 34-4, at ECF 513.)

       Simply put, no reasonable jury could examine these facts and conclude that Plaintiff

complained to his employer about his reassignment because he reasonably believed that he had

been subjected to unlawful sex discrimination under Title VII. As the Second Circuit has advised,

       [a]n employee’s complaint may qualify as protected activity, satisfying the first
       element of [the plaintiff’s prima facie retaliation claim], so long as the employee
       has a good faith, reasonable belief that the underlying challenged actions of the
       employer violated the law. And not just any law—the plaintiff is required to have
       a good faith, reasonable belief that she was opposing an employment practice made
       unlawful by Title VII. . . .

       A plaintiff’s belief on this point is not reasonable simply because he or she
       complains of something that appears to be discrimination in some form. For
       example, when a hospital administrator asserted that he had been terminated after
       complaining that a white employee had been chosen over qualified black and other
       minority applicants, we held that the administrator failed to make out a prima facie
       case because his objections at the time neither pointed out discrimination against
       particular individuals nor discriminatory practices by the employer and were thus
       directed at something that, as it was alleged, is not properly within the definition of
       an unlawful employment practice.

Kelly v. Howard I. Shapiro & Assocs. Consulting Eng’rs, P.C., 716 F.3d 10, 14–15 (2d Cir. 2013)

(quotations, citations, and alterations omitted).

       Based on Plaintiff’s own testimony, it is clear that the reason he complained to his

supervisors about his reassignment to GRVC was not that he believed he was the victim of gender

discrimination, but because he believed that the rationale provided for his reassignment, i.e., that

GRVC lacked a sufficient number of male investigators to handle male inmates’ claims of sexual

harassment and assault, was (1) pretext for some other nefarious, inappropriate purpose, e.g., that

his supervisors were trying to silence him with regard to the “misconduct” he witnessed between

Bruce Sutton and Jasmine Sheinha; (2) rested on a misapplication of DOC policy; and/or (3) was



                                                    12
simply a specious ground on which to reassign Plaintiff. Accordingly, the Court concludes that

there is insufficient evidence in the record to permit a reasonable jury to find that Plaintiff engaged

in protected activity under Title VII’s anti-retaliation provision.   See Marcus v. Leviton Mfg. Co.,

No. 15-CV-656 (SJF) (GRB), 2016 WL 74415, at *6 (E.D.N.Y. Jan. 6, 2016) (dismiss ing

retaliation claim where the male plaintiff “ha[d] not alleged any facts to indicate that a legally

unsophisticated employee would have a good faith, reasonable belief that complaints about the

[d]efendant’s preferential treatment of [a female co-worker] constituted discrimination based on

gender” (quotation and alterations omitted)); Aspilaire, 612 F. Supp. 2d at 309–10 (holding that

the plaintiff failed to demonstrate she engaged in protected activity where she did not specifica lly

remember telling her employer that “she felt like she was being treated unfairly because she was

black” (quotation and brackets omitted)); Int’l Healthcare Exch., Inc. v. Global Healthcare Exch.,

LLC, 470 F. Supp. 2d 345, 357 (S.D.N.Y. 2007) (“Complaints about conduct clearly prohibited by

the statute need not mention discrimination or use particular language.         However, ambiguo us

complaints that do not make the employer aware of alleged discriminatory misconduct do not

constitute protected activity.” (citation omitted)).

        B.      Plaintiff’s Employer Was Not Aware of Any Protected Activity

        Moreover, the Court concludes no reasonable jury could find that Plaintiff’s employer was

aware that Plaintiff engaged in any protected activity—the second element of the prima facie test.

The record is replete with evidence suggesting that Bardales, Benitez, and Kuczinski were under

the impression that Plaintiff objected to his reassignment for reasons besides the fact that it was

partially based on Plaintiff’s gender. (See Bardales Dep., Dkt. 33-9, at ECF 414 (explaining that

Plaintiff “stated he already told his in-laws, his family, [and] his kids that he is going to be working

for [GMDC]”); Benitez Dep., Dkt. 33-8, at ECF 380 (explaining that Plaintiff preferred GMDC to

GRVC because he wanted to “work with the youth”); id. at ECF 385 (explaining that Plaintiff


                                                   13
objected to his GRVC assignment because the conditions there were “uninhabitable,” “horrib le, ”

or “something to that effect”). Though Plaintiff did complain to his supervisors, after going to

GRVC, that the facility already had a male investigator, this complaint was not directed at an

alleged practice of gender discrimination,        but rather at the stated justification for the

reassignment—namely, that GRVC needed more male investigators. Indeed, an employer may,

in certain limited circumstances, consider gender in making job assignments where the employee’s

gender is relevant to his or her duties without running afoul of Title VII. See Westchester Cty.

Corrs. v. Cty. of Westchester, 346 F. Supp. 2d 527, 533 (S.D.N.Y. 2004) (“Under § 703(e)(1) of

Title VII, an employer may discriminate on the basis of ‘religion, sex, or national origin in those

certain instances where religion, sex, or national origin is a bona fide occupational qualifica tio n

reasonably necessary to the normal operation of that particular business or enterprise.’” (quoting

42 U.S.C. § 2000e-2(e)(1)).

       In the absence of any evidence adduced by Plaintiff suggesting that anyone above him in

the chain of command at DOC’s Investigation Division understood Plaintiff to be complaining

about his reassignment on the grounds that it constituted gender discrimination under Title VII,

the Court holds that Plaintiff has failed to establish the second element of his prima facie case to

overcome Defendant’s entitlement to summary judgment. See Kelly, 716 F.3d at 15–16 (holding

that the plaintiff’s retaliation claim “founders on both the first and second requirements of the

prima facie test” because “there is no indication either that [the plaintiff] herself possessed a good-

faith belief that she was complaining of conduct prohibited by Title VII or that her employers

could have understood her complaints in this way”); Rojas v. Roman Catholic Diocese of

Rochester, 660 F.3d 98, 107 (2d Cir. 2011) (affirming dismissal of retaliation claim where “[t]he

competent evidence in the record showed that any complaints [the plaintiff] made were generalized




                                                  14
and therefore the [employer] could not reasonably have understood that she was complaining of

conduct prohibited by Title VII” (quotation omitted)); Galdieri-Ambrosini v. Nat’l Realty & Dev.

Corp., 136 F.3d 276, 292 (2d Cir. 1998) (“[I]mplicit in the requirement that the employer have

been aware of the protected activity is the requirement that it understood, or could reasonably have

understood, that the plaintiff’s opposition was directed at conduct prohibited by Title VII.”).

II.    NYSHRL & NYCHRL Retaliation Claims

       In light of the Court’s dismissal of Plaintiff’s sole federal claim in this action, the Court

“declines to exercise supplemental jurisdiction over Plaintiff’s NYSHRL and NYCHRL”

retaliation claims, which are “therefore dismissed without prejudice.” Missick v. City of New York,

707 F. Supp. 2d 336, 354–55 (E.D.N.Y. 2010); see also Delaney v. Bank of Am. Corp., 766 F.3d

163, 170 (2d Cir. 2014) (“In general, where the federal claims are dismissed before trial, the state

claims should be dismissed as well.” (quotation omitted)).

                                         CONCLUSION

       For the foregoing reasons, Defendant’s motion for summary judgment is granted, and the

complaint is dismissed in its entirety. The Clerk of Court is respectfully directed to enter judgment

and close this case.

                                                      SO ORDERED.

                                                      /s/ Pamela K. Chen
                                                      Pamela K. Chen
                                                      United States District Judge
Dated: June 21, 2019
       Brooklyn, New York




                                                 15
